Citation Nr: 0417294	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  02-12 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to assignment of a higher disability rating 
for Crohn's Disease (also claimed as status post 
colonoscopy), currently rated as 30 percent disabling.

2.  Entitlement to assignment of a higher disability rating 
for iron deficiency anemia, currently rated as 10 percent 
disabling.

3.  Entitlement to assignment of a higher disability rating 
for hemorrhoids, currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel

INTRODUCTION

The veteran had active duty from September 1998 to August 
2001.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2002, a 
statement of the case was issued in July 2002 and a 
substantive appeal was received in August 2002.  Although the 
veteran initially requested an RO hearing, he subsequently 
withdrew that request. 


FINDINGS OF FACT

1.  The veteran's service-connected disability, described for 
rating purposes as Crohn's Disease (also claimed as status 
post colonoscopy), is productive of no more than moderately 
severe symptoms with frequent exacerbations.

2.  The veteran's service-connected disability, described for 
rating purposes as iron deficiency anemia, is productive of a 
hemoglobin count of over 10 mg.

3.  The veteran's service-connected disability, described for 
rating purposes as hemorrhoids, is productive of no more than 
mild or moderate hemorrhoids.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 30 percent for Crohn's Disease (also claimed as 
status post colonoscopy), have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), 
Diagnostic Codes 7399, 7323 (2003).

2.  The criteria for entitlement to a disability rating in 
excess of 10 percent for iron deficiency, anemia, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 7700 (2003).

3.  The criteria for entitlement to a disability rating in 
excess of 0 percent for hemorrhoids have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Codes 7336 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2003).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
higher disability ratings for his disabilities.  A November 
2001 RO letter informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought and advised him of the types of evidence VA would 
assist him in obtaining.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board therefore finds that the notice 
requirements of the law and regulation have been met.

The Board also notes that the United States Court of Appeals 
for Veterans Claims recently held that a VCAA notice letter 
must be provided to a claimant before the initial unfavorable 
decision on a service-connection claim.  Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  In the present case, VCAA 
notice was provided in November 2001 and the initial rating 
decision was issued in February 2002.  Thus, the VCAA notice 
was timely.  

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records and VA medical records.  As the record reflects that 
the veteran has been a VA examination, the Board finds that 
the requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
The Board again emphasizes that no additional pertinent 
evidence has been identified by the veteran as relevant to 
these issues.  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claim.

Analysis


The present appeal involves the veteran's claim that the 
severity of his service-connected disabilities warrant a 
higher disability rating.  Disability ratings are determined 
by the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Since the veteran is appealing the original assignment of 
disability ratings following an award of service connection, 
the severity of his disabilities is to be considered during 
the entire period from the initial assignment of the rating 
to the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Crohn's Disease

The veteran's service-connected Crohn's Disease, also claimed 
as status post colonoscopy, is currently rated by the RO 
under Diagnostic Code 7323.  There is no Diagnostic Code 
directly applicable to Crohn's Disease.  When an unlisted 
condition is encountered, it is permissible to rate under a 
closely related disease or injury.  38 C.F.R. § 4.20.  In the 
present case, the most appropriate code to use to rate a 
Crohn's Disease by analogy is Diagnostic Code 7323, which 
provides for ulcerative colitis.  Specifically, it dictates 
that moderately severe symptoms with frequent exacerbations 
warrant a 30 percent rating.  A 60 percent rating is 
warranted for severe symptoms with numerous attacks a year 
and malnutrition, with health only being fair when disease is 
in remission.  38 C.F.R. § 4.71a, Diagnostic Code 7323 
(2003).

The veteran's service medical records reflect that he 
complained of stomach and intestinal problems in service.  
Specifically, the veteran complained of abdominal pain and 
cramping, diarrhea and bloody stools.  He underwent extensive 
diagnostic and clinical testing, and although Crohn's Disease 
was repeatedly suspected, it was never definitively 
diagnosed.  He was diagnosed with microscopic ileitis.  A May 
2000 report notes no pathological diagnosis on the duodenal 
biopsy, chronic active ileitis on the terminal ileum biopsy 
and colonic mucosa with edema and chronic inflammation on 
colon biopsy.  The examiner concluded that the biopsy 
findings were nonspecific, but that Crohn's Disease could not 
be excluded.

A colonoscopy report from January 2001 shows patchy areas of 
hemorrhagic mucosa of the proximal terminal ileum suggestive 
of multiple shallow ulcers and moderate internal hemorrhoids.  
The colonoscopy was otherwise normal.  A June 2001 
gastrointestinal and small bowel series from a private 
medical center noted inflammatory changes in the duodenum 
suggestive of a shallow ulcer.  The small bowel exam was 
otherwise unremarkable.

A VA examination from November 2001 the veteran reported his 
normal weight at 155 and that his current weight was 137.  He 
reported his appetite as variable. He also reported loose 
stools and some bloody stools.  He reported almost constant 
abdominal cramping and sporadic nausea.  On objective 
examination the veteran was very lean, well nourished and 
well developed.  His abdomen was flat with normal bowel 
sounds and some generalized lower abdominal tenderness.  No 
masses were palpated.  The examiner's diagnosis was chronic 
ileitis, with gastrointestinal bleeding, tentative and a 
working diagnosis of Crohn's Disease.

June and August 2002 letters from Dr. Young at the VA Medical 
Center (VAMC) in Phoenix, Arizona noted that he had been 
treating the veteran since December 2001 when he was admitted 
with severe iron deficiency, rectal bleeding and syncope.  
The physician noted that after testing he determined that the 
veteran has a disease in which he malabsorbs iron.  The 
examiner also noted that the veteran developed an infected 
urachal cyst in May 2002 which required extensive treatment.  
There are a significant number of medical records in the 
veteran's claims file concerning the treatment of the urachal 
cyst.

In November 2002, the veteran underwent a VA examination.  
The veteran reported his normal weight as 142 pounds and his 
weight at the time of examination as 130 pounds.  He 
complained of daily abdominal pain that was often severe.  He 
also complained of frequent episodes of vomiting and nausea 
and chronic fatigue.  He reported continued loose stools and 
diarrhea but no major incontinence.  On objective 
examination, the veteran was noted to be thin with a flat, 
soft abdomen and normal bowel sounds.  There was mild 
tenderness of the abdomen on palpation.  The examiner's 
impression was a history of abdominal pain and diarrhea, 
which, to this date, has not been definitively diagnosed.  
The examiner noted that the veteran continued to complain of 
abdominal pain and cramping and loose stools and diarrhea and 
that the veteran subjectively stated that these symptoms make 
it difficult for him to participate in productive activities 
such as employment and schooling.

VA medical records from January 2003 reveal that the veteran 
continues to complain of the same gastrointestinal symptoms 
but that an abdomen computed tomography revealed nothing to 
support the veteran's complaints and a colonoscopy returned 
results within normal limits.

In short, the veteran's in-service and post-service VA and 
private medical records and VA examination reports reveal 
that the veteran has consistently complained of abdominal 
symptoms which cannot be definitely diagnosed.  Although the 
veteran has consistently complained of abdominal pain and 
cramping with loose and bloody stools and sometime nausea and 
vomiting, the veteran's extensive diagnostic and clinical 
testing has primarily demonstrated results within normal 
limits.  Nevertheless, given the consistency of the veteran's 
complaints and his consistent attempts to seek treatment for 
his complaints, the VA has resolved the benefit of the doubt 
in favor of the veteran and has rated his current abdominal 
complaints as ulcerative colitis and has granted a 30 percent 
disability rating for moderately severe symptoms with 
frequent exacerbations.

However, the record does not support a disability rating 
higher than 30 percent.  There is no objective evidence of 
record to demonstrate severe symptoms with numerous attacks a 
year and malnutrition, with health only being fair when 
disease is in remission.  The veteran's repeated medical 
examinations do not show a single instance of malnutrition, 
with the exception of the veteran's iron deficiency for which 
he is separately compensated for under his anemia, iron 
deficiency service-connected disability.  The records also do 
not support a conclusion that the veteran has numerous 
attacks a year with his health only being fair when he is not 
suffering an attack.  In fact, with the exception of his 
subjective complaints, his urachal cyst and his iron 
deficiency, the veteran's health has been noted to be 
consistently good.  The November 2001 VA examination report 
specifically noted that he veteran was well nourished and 
well developed with no pallor of conjunctive, skin or mucous 
membranes.

In light of the foregoing, the Board believes that a clear 
preponderance of the evidence is against the veteran's claim.  
Therefore, a disability rating of more than 30 percent for 
the veteran's service-connected disability is not warranted.  
The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
more favorable decision than rendered herein.

Iron Deficiency Anemia

The veteran's service-connected iron deficiency anemia is 
currently rated by the RO under Diagnostic Code 7700.  
Diagnostic Code 7700 dictates that hemoglobin of 10gm/100ml 
or less with findings such as weakness, easy fatigability or 
headaches warrants a 10 percent disability rating.  A 30 
percent disability rating is not warranted unless there is 
hemoglobin of 8gm/100ml or less with findings such as 
weakness, easy fatigability, headaches, lightheadedness, or 
shortness of breath.  38 C.F.R. § 4.71a, Diagnostic Code 7700 
(2003).

The veteran's service medical records, VA medical records and 
June and August 2002 letters from Dr. Young clearly document 
that the veteran suffers from iron deficiency anemia.  The 
November 2001 VA examination report shows that the veteran's 
hemoglobin was 10.6.  The June 2002 letter from Dr. Young 
notes that the veteran has responded well to intravenous iron 
infusions.  The November 2002 VA examination report notes 
that the veteran's hemoglobin was 15.2.  Outpatient treatment 
reports reflect normal complete blood counts.  Therefore, 
there is no evidence of record to demonstrate that the 
veteran suffers from a hemoglobin count of 8 or less to 
warrant a 30 percent rating for his iron deficiency 
disability.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
more favorable decision than rendered herein.

Hemorrhoids

The veteran's service-connected hemorrhoids disability is 
currently rated by the RO under Diagnostic Code 7336.  
Diagnostic Code 7336 dictates that mild or moderate 
hemorrhoids warrant a noncompensable rating and large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue, evidencing frequent occurrences, warrant a 10 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 7336 (2003).

The veteran's in-service medical records document moderate 
internal hemorrhoids by colonoscopy in January 2001 and 
external hemorrhoids by colonoscopy in March 2001.  VA 
examination report from November 2001 notes the presence of 
two external hemorrhoids, one very tiny.  The record shows 
that in February 2002 the veteran underwent internal 
hemorrhoid banding.  VA treatment records subsequent to 
February 2002 do not show evidence of treatment of 
hemorrhoids.  

After reviewing the evidence of record, the Board finds no 
evidence of large or thrombotic, irreducible hemorrhoids with 
excessive redundant tissue evidencing frequent occurrences.  
Thus, there is no basis for a compensable rating for the 
veteran's hemorrhoids disability.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
more favorable decision than rendered herein.


ORDER

The appeal is denied as to all issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



